Citation Nr: 1020020	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-37 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for left hammertoe 
deformity.

3.  Entitlement to service connection for right hammertoe 
deformity.

4.  Entitlement to service connection for bilateral pes 
planus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In a rating decision in July 2008, the RO granted service 
connection for posttraumatic stress disorder, and the claim 
is no longer on appeal to the Board.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the Veteran's file.

The claims of service connection for hammertoe deformities 
and for pes planus are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

A right hearing loss disability was not affirmatively shown 
to have been present in service; a right ear hearing loss 
disability of the sensorineural type was not manifested to a 
compensable degree within one year from the date of 
separation from service; and a right ear hearing loss 
disability, first diagnosed after service beyond the one-year 
presumptive period for sensorineural hearing loss as a 
chronic disease, is unrelated to an injury, disease, or event 
in service. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2006.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (regarding notice 
of the elements of the claim).  And no further development is 
needed to ensure VCAA notice.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, private medical records, and VA medical records.  In 
addition, the Veteran was afforded a VA examination and a VA 
medical opinion was obtained.  This evidence is adequate for 
a decision in this matter.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service personnel records show that the Veteran's 
military occupational specialty was Radio-Teletype Operator 
and that the Veteran served in Vietnam from January 1968 to 
January 1969.  In Vietnam, the Veteran served in the 
Headquarters and Headquarters Battery, 101st Air Cavalry 
Artillery. 

The service treatment records show that on entrance 
examination in April 1966 the puretone thresholds in decibels 
at the tested frequencies of 500, 1000, 2000, and 4000 Hertz 
in the right ear were 5, 0, 5, and 0, respectively.  The 
service treatment records thereafter contain no complaint, 
finding, history, symptom, treatment, or diagnosis of right 
hearing loss.  On separation examination, an audiogram was 
not done.  The Veteran denied hearing loss and hearing loss 
was not listed in the summary of defects and diagnoses.  

After service, private treatment records in May 2003 show 
that the Veteran complained of a subjective decrease in right 
hearing for a year.  Audiometric testing showed a right 
conductive hearing loss due to a middle ear effusion.  In 
June 2003, a MRI showed normal internal auditory canals.  In 
November 2005, a physician stated that the Veteran had right 
sensorineural hearing loss.  In April 2006, it was noted that 
the Veteran had asymmetrical sensorineural loss. 

On VA audiological examination in August 2007, the Veteran 
complained of right ear hearing loss.  He stated that in 
Vietnam he was exposed to noise from gunfire, bombs, 
artillery, and aircraft.  He described an incident in Vietnam 
where an incoming round hit a tent close to him.  The 
audiogram showed that the puretone thresholds in decibels at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz in the RIGHT ear were 25, 25, 65, 60, and 40, 
respectively.  Speech discrimination was 96 percent in the 
right ear.  The diagnosis was mixed right ear hearing loss.  

Citing a study on military noise exposure by the Institute of 
Medicine, the VA audiologist explained that that there was no 
scientific basis for delayed or late onset noise-induced 
hearing loss, and as the Veteran's enlistment audiogram 
showed hearing within normal limits, as there was no evidence 
of hearing loss at separation from service or within one year 
following separation from service, and as there was no 
evidence of complaint of right ear hearing loss until 2003, 
33 years after service, the VA audiologist expressed the 
opinion that the current right ear hearing loss was less 
likely as not (less than 50/50 probability) caused by or a 
result of service. 

In March 2010, the Veteran testified that in Vietnam an 
incoming round hit the tent next to his and he experienced 
ringing in his ear, but he did not complain about it.  He 
stated that after service he did not have any kind of job 
that would have caused hearing loss. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hearing loss of the sensorineural type, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1137; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a). 

In the case of a Veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence. 38 U.S.C.A. § 1154(b).



The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury was occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent evidence is required. 
Stated differently, evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 
(1996)). 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience. Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

The threshold for normal hearing is from 0 to 20 decibels at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz, and a higher threshold level indicates some degree of 
hearing loss, but not necessarily a hearing loss disability 
under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (citing as authority Current Medical Diagnosis and 
Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

Before October 31, 1967, the decibel threshold levels in 
audiograms by a service department were reported applying the 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, and currently the standard 
for determining the decibel threshold levels on audiograms by 
a service department and by VA in 38 C.F.R. § 3.385 has been 
set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO (ANSI) standards and are represented by the 
figures in parentheses.)  

On entrance examination in April 1966 the puretone thresholds 
in decibels at the tested frequencies of 500, 1000, 2000, and 
4000 Hertz in the right ear were 5 (converted to 20 under 
ISO(ANSI)), 0 (converted to 10 under ISO (ANSI)), 5 
(converted to 15 under ISO(ANSI)), and 0 (converted to 5 
under ISO (ANSI)), respectively. 

On the basis of the service treatment records alone, as none 
of the decibel threshold levels was over 20, the Veteran's 
hearing was within normal limits on entrance examination and 
in the absence of any complaint, finding, history, symptom, 
treatment, or diagnosis of right hearing loss, a right 
hearing loss disability was not affirmatively shown to have 
been present in service under 38 C.F.R. § 3.385 (a 40 decibel 
threshold at any one tested frequency or a 26 decibel 
threshold for at least three of the tested frequencies), and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.


Regarding the Veteran's statements and testimony that in 
Vietnam he was exposed to noise from gunfire, bombs, 
artillery, and aircraft, and that an incoming round hit a 
tent next to his, the statements and testimony are consistent 
with the circumstances and conditions of the Veteran's 
service in Vietnam and is satisfactory evidence that the 
Veteran experienced noise exposure during service, which 
answers the question of what happened in service, but not the 
questions of a current disability or of a nexus to service, 
and competent evidence is still required to establish a 
current disability and nexus of the current disability to 
service.  38 U.S.C.A. § 1154(a) and (b); Wade v. West, 11 
Vet. App. 302, 306 (1998).

As the Veteran had noise exposure in service, but not a 
hearing loss disability under 38 C.F.R. § 3.385, the 
principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
apply.

As for chronicity, in the absence of any complaint, finding, 
history, symptom, treatment, or diagnosis of impaired right 
hearing loss during service, the service treatment records 
lack the documentation of the combination of manifestations 
sufficient to identify a hearing loss disability under 38 
C.F.R. § 3.385 and sufficient observation to establish 
chronicity during service.  As the fact of chronicity in 
service is not adequately supported, then service connection 
may be shown by either continuity of symptomatology after 
service, 38 C.F.R. § 3.303(b), or by presumptive service 
connection, 38 C.F.R. §§ 3.307 and 3.309, or by initial 
diagnosis after service, when all the evidence establishes 
that the disability was incurred in service, 38 C.F.R. § 
3.303(d).

After service in May 2003, the Veteran complained of a 
decrease in right hearing for a year.  In November 2005, a 
physician stated that the Veteran had right sensorineural 
hearing loss.  The absence of continuity of symptoms of 
impaired hearing from 1969 to 2002 or 2003, more than 30 
years after service, interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

In balancing the Veteran's assertions, expressed or implied, 
of continuity made in conjunction with his current claim 
against the lack of continuity of symptomatology in the 
record from 1969 to 2002 or 2003, the Board finds that the 
absence of medical evidence of continuity of symptomatology 
for more than three decades after service outweighs the 
Veteran's statements, rendering the statements less probative 
than the medical evidence on the question of continuity of 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (The lack of contemporaneous medical 
records may be a fact the Board can consider and weight 
against the Veteran's lay evidence, and the lack of such 
records does not, in and of itself, render the lay evidence 
no credible.).  For this reason, the preponderance of the 
evidence is against finding continuity of symptomatology 
under 38 C.F.R. § 3.303(b).

Further, the initial documentation in November 2005 of right 
sensorineural hearing loss, more than 35 after service, is 
well beyond the one-year period after discharge from service 
in 1969 for presumptive service connection for sensorineural 
hearing loss as a chronic disease and service connection 
under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is 
not established.

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), the Veteran 
is competent to describe symptoms of impaired hearing, Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), but a hearing loss 
disability under 38 C.F.R. § 3.385 is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent);


Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

A hearing loss disability is not a simple medical condition 
because the diagnosis is based on results of audiology 
testing that meet the standard of hearing loss disability 
under 38 C.F.R. § 3.385.  For this reason, the Board 
determines that a hearing loss disability under 38 C.F.R. 
§ 3.385 is not a simple medical condition that a lay person 
is competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements and 
testimony are excluded or not admissible, that is, the 
statements and testimony are not to be considered as 
favorable evidence in support of the claim.

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, there 
is no evidence from any health-care provider that attributes 
the current right ear hearing loss disability to an injury, 
disease, or event during the Veteran's period of service. 

For these reasons, while the Veteran's statements and 
testimony are to be considered, the evidence has no probative 
value, that is, the statements and testimony do not tend to 
prove a material issue of fact, pertaining to the onset of 
the disability during service.

Apart from the question of the presence of a hearing loss 
disability during service, the Veteran has expressed the 
opinion that his hearing loss disability was caused by noise 
exposure in service.

Where as here there is a also a question of medical 
causation, that is, an association between the current 
hearing loss disability and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

The competent evidence of record on the question of causation 
consists of the opinion of the VA examiner, who is an 
audiologist, who is qualified through education, training, or 
experience to offer a diagnosis or opinion on hearing loss, 
and who expressed the opinion, citing a study on military 
noise exposure by the Institute of Medicine, that there was 
no scientific basis for delayed or late onset of 
noise-induced hearing loss, and as the Veteran's enlistment 
audiogram showed hearing within normal limits, as there was 
no evidence of hearing loss at separation from service or 
within one year following separation from service, and as 
there was no evidence of complaint of right ear hearing loss 
until 2003, 33 years after service, the current right ear 
hearing loss was less likely as not caused by or a result of 
service.

As the VA audiologist applied valid medical analysis to the 
significant facts of the case to reach the conclusion 
expressed in the opinion, the Board finds the evidence highly 
probative on the question of causation and the evidence 
opposes, rather than supports, the claim. 



To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, a lay opinion is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge); see Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence 
is appropriate where the Rules assist in articulation of the 
Board's reasons for finding a claim not well grounded.); 
Nieves-Rodriguez, 22 Vet. App. 295 (2008) (Federal Rules of 
Evidence for evaluating expert medical opinion before U.S. 
district courts are important, guiding factors to be used by 
VA adjudicators in evaluating the probative value of a 
medical opinion.).

As an opinion on causation of a hearing loss disability under 
38 C.F.R. § 3.385 requires specialized knowledge, that is, a 
person who is qualified by knowledge, experience, training, 
or education to offer such an opinion, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, experience, training, or 
education to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements and testimony are not to be consider as 
favorable evidence of causation or nexus to service, namely, 
that the current right ear hearing loss disability was caused 
by noise exposure in service. 

As there is no competent evidence relating the Veteran's 
current right ear hearing loss disability, first diagnosed 
after service, to an injury, disease, or event in service, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a right ear hearing loss disability is 
denied.




REMAND

The Veteran also seeks service connection for bilateral pes 
planus and hammertoe deformities.  

VA records show that in January 2009 the Veteran gave a 
history of foot and toe surgery in 1974.  X-rays showed prior 
bunionectomies and fusion of the second and third proximal 
interphalangeal joints, a healed right third metatarsal 
fracture, and right first metatarsophalangeal joint 
osteoarthritis.

In March 2010, the Veteran testified that he had foot pain 
during service.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a  Federal agency unless VA concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  38 C.F.R. § 
3.159(c)(2). 

The Veteran has identified relevant records that have not 
been obtained and further development under the duty to 
assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf the 
records of foot and toe surgery in 1974. 

If VA attempts to obtain the records and 
if the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 






2.  After the above development and any 
further action deemed necessary is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


